Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         16-JUN-2020
                                                         11:21 AM



                            SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                  ANONYMOUS DONORS, Petitioners,

                                  vs.

    CLARE CONNORS, ATTORNEY GENERAL OF THE STATE OF HAWAIʻI,
 Respondent Public Official; and JUDGE OF THE TENTH DIVISION OF
  THE FIRST CIRCUIT COURT, STATE OF HAWAIʻI, Respondent Judge,

                                  and

KAHEA: HAWAIIAN ENVIRONMENTAL ALLIANCE, a nonprofit corporation;
     and FIRST HAWAIIAN BANK, a domestic profit corporation,
                           Respondents.


                        ORIGINAL PROCEEDING
                       (S.P. NO. XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners Anonymous Donors’

petition for writ of mandamus, filed on February 28, 2020, the

documents attached thereto and submitted in support thereof, and

the record, it appears that the underlying order is on appeal

before the Intermediate Court of Appeals and enforcement of the

subpoena has been stayed.    There is no exigent or imminent
circumstance to warrant extraordinary relief at this juncture.

See Kema v. Gaddis, 91 Hawaiʻi 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action; such a writ is meant to restrain a judge of an inferior

court who has exceeded his or her jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

on a subject properly before the court under circumstances in

which he or she has a legal duty to act).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ

mandamus is denied.

          DATED:   Honolulu, Hawaiʻi, June 16, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2